Citation Nr: 1119671	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision rendered by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In May 2008, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

In July 2008, the Board issued a decision denying the claim, then characterized as entitlement to a compensable rating for bilateral hearing loss.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Following the submission of a Joint Motion for Remand, in December 2009, the Court issued an Order granting the Motion and vacating the Board's decision.  

Thereafter, in June 2010, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss to the RO.  Following additional development, in February 2011, the RO assigned a 10 percent rating for hearing loss and then returned the case to the Board. 

Finally, the record before the Board can reasonably be read to include a request for a TDIU.  For instance, during the hearing before the undersigned, the Veteran stated that he resigned from his job due to the severity of his hearing loss disability.  (See Transcript at 4.)  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, however, the Veteran is in receipt of compensation for several disabilities not on appeal to the Board.  His combined disability evaluation is 80 percent.  Moreover, it appears that any limits on his ability to maintain employment are primarily due to his service-connected psychiatric disorder or a non-service-connected organic brain disorder, rather than bilateral hearing loss.  (See, for example, October 2007 VA Contract Examination, wherein the examiner noted that the Veteran was "forced to retire about two years back because of his nervousness, sweaty palms, and his memory loss."  See also, May 2007 neurologic examination, wherein the examiner noted that the Veteran had cortical dementia.  Due to memory problems and difficulty performing cognitive tasks, he was demoted at work and later retired.)  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for hearing loss from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (Noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances.).  

As such, the matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On VA examination in March 2004, hearing loss disability was manifested by Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  On VA examination in April 2006, hearing loss disability was manifested by Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  






CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in March 2004 that generally satisfied the duty to notify provisions regarding increased rating claims.  In that letter, he was advised to submit evidence showing that his service-connected bilateral hearing loss disability had increased in severity.  In a March 2006 letter, he was provided notice of the manner in which VA assigns disability ratings and effective dates.  In an April 2008 letter, he was provided the specific rating criteria for hearing loss disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Finally, in August 2010, and pursuant to the Board's June 2010 Remand instructions, he was provided a letter setting forth the criteria for TDIU and extra-schedular evaluations pursuant to 38 C.F.R. §§ 3.321, 4.16.  Based on these efforts, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file, including records documenting treatment for hearing loss.  The Veteran has identified VA outpatient treatment records and those records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran underwent VA examinations in March 2004 and April 2006.   

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate audio examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Concerning the timing of the examinations, the Board acknowledges that the Veteran has not been afforded a VA examination in several years; however, there is no persuasive evidence to suggest that the hearing loss disability has undergone an increase in severity since the April 2006 examination.  As such, remanding the matter for a more contemporaneous examination is not required.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2010).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2010).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).  

Here, the record reflects that service connection for a hearing loss disability was granted by way of a November 1972 decision.  The current claim for increase was filed in February 2004.  

The Veteran underwent a VA examination in March 2004.  Therein, he reported that he had a lot of trouble hearing in conference rooms.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
90
100
LEFT
20
20
35
55
80

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level III hearing in his right ear and Level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  

During the April 2006 VA examination, the Veteran reported ringing in both ears and difficulty hearing in conference rooms.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
95
105
LEFT
25
25
40
60
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level III hearing in his right ear and Level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results also do not provide a basis for assigning a rating greater than that assigned by the RO.  

The Board notes that the RO assigned a 10 percent rating, and in doing so, applied Table VIa to the March 2004 VA examination results.  As noted Table VIa is for application when the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate or upon a finding of exceptional patterns of hearing impairment.  Neither is present in this case; hence, use of Table VIa is not for application.  

To the extent that the Veteran contends that his hearing loss is more severe than current evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and having others talk louder, is not competent to report that his hearing acuity is sufficient to warrant greater than a 10 percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he have not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

That is not to say that the Board has not considered the Veteran contentions.  It has.  The Board acknowledges the Veteran's reports of difficulty hearing in conference rooms and hearing testimony that his hearing loss put him in danger at work.  It has reviewed the statement for a former employee who verified that the Veteran had difficulty hearing instructions at work.  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a 20 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Finally, it is important to note that the Veteran is in receipt of a separate compensable evaluation for tinnitus.  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In addition, while there is evidence that hearing loss affected his ability to maintain employment, there is contrary evidence which points to another cause for the Veteran's decision to retire.  As noted above, the VA examination reports and VA outpatient treatment records note that the Veteran's psychiatric condition or organic brain disease was the reason he retired.  They make no reference to the hearing loss disability.  Given such, the Board finds that the evidence that hearing loss caused him to retire are not afforded significant probative weight.  Additionally, as noted above, the question of TDIU and application of 38 C.F.R. § 4.16 is addressed in the Remand portion of the decision.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.  



REMAND

As noted above, a request for TDIU is reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  

The record reflects that the Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; status post shrapnel injury involving the distal left thigh with residual scarring and overlying numbness associated with shell fragment wound scar above left knee, rated as 20 percent disabling; a shell fragment wound scar above the left knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  He meets the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  

As noted there appears to be contradictory evidence of record as to why the Veteran left his last employer.  The record indicates that it may have been due to excessive nervousness, the Veteran's inability to hear, or problems with memory loss and concentration.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

2.  The Veteran should be afforded a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, in light of all of the evidence received, the AOJ should adjudicate the Veteran's request for TDIU.  If the determination is adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


